t c summary opinion united_states tax_court norman c johnson petitioner v commissioner of internal revenue respondent docket no 19860-06s filed date norman c johnson pro_se jack t anagnostis for respondent chabot judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other 1unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced on the date the petition in the instant case was filed except that the section references in the footnotes to table sec_2 and are to sections of the internal_revenue_code_of_1986 as in effect for the years in issue court and this opinion shall not be treated as a precedent for any other case sec_7463 this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are as follows whether petitioner’s tax_liabilities for and hereinafter sometimes collectively referred to as the years in issue were discharged in bankruptcy whether petitioner had a prior opportunity to dispute the underlying tax_liabilities for any of the years in issue and whether petitioner’s rights in this collection matter are affected by any of certain miscellaneous matters background the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner resided in pennsylvania the first bankruptcy case on date petitioner filed a bankruptcy petition under chapter of the u s bankruptcy code in the u s 2the parties do not explain what is different about bankruptcy court for the eastern district of pennsylvania the resulting proceeding is hereinafter sometimes referred to as petitioner’s first bankruptcy case in the internal_revenue_service irs filed proofs of claim for petitioner’s income taxes for and in petitioner’s first bankruptcy case the bankruptcy court ordered petitioner’s employer to deduct dollar_figure from petitioner’s wages every weeks and pay these amounts to the bankruptcy trustee who in turn was to pay these amounts to the irs the amounts were paid and on date the bankruptcy court discharged petitioner from all debts under the plan in petitioner’s first bankruptcy case the years in issue on date petitioner filed income_tax returns for and showing the amounts set forth in table table amount item adjusted_gross_income dollar_figure dollar_figure taxable_income big_number big_number tax big_number big_number withholding big_number 3the record does not indicate what happened to there is no indication in the record that the facts as to play any role in the substance of the instant case or the perceptions of any party in the instant case these tax returns were prepared for petitioner by a representative of respondent at an office of respondent in philadelphia pennsylvania on date respondent assessed the amounts shown in table table amount item1 tax dollar_figure dollar_figure estimated_tax penalty dollar_figure dollar_figure late filing penalty dollar_figure dollar_figure failure_to_pay_tax penalty dollar_figure dollar_figure interest dollar_figure dollar_figure 1the estimated_tax penalty is presumably a sec_6654 addition_to_tax the late filing penalty is presumably a sec_6651 addition_to_tax and the failure_to_pay_tax penalty is presumably a sec_6651 addition_to_tax see eg discussion in burke v commissioner tcmemo_2009_282 on date petitioner filed tax returns for and showing the amounts set forth in table table amount item adjusted_gross_income dollar_figure dollar_figure dollar_figure taxable_income big_number big_number big_number tax big_number big_number big_number withholding on date respondent assessed the amounts shown in table table amount item1 tax dollar_figure dollar_figure dollar_figure late filing penalty dollar_figure dollar_figure dollar_figure interest dollar_figure dollar_figure dollar_figure 1the late filing penalty is presumably a sec_6651 addition_to_tax for each of the years in issue petitioner failed to pay all of the liabilities reported on his income_tax returns the second bankruptcy case on date petitioner filed a bankruptcy petition under chapter in the u s bankruptcy court for the eastern district of pennsylvania the resulting proceeding is hereinafter sometimes referred to as petitioner’s second bankruptcy case on date the irs filed a proof_of_claim for petitioner’s income taxes for the years in issue in petitioner’s second bankruptcy case petitioner’s only debt in his second bankruptcy case was to the irs on date petitioner moved to voluntarily dismiss his second bankruptcy case stating that he was in the process of filing an offer-in- compromise with the irs to pay all past due taxes the 4so stipulated we assume that the parties mean in their stipulation that petitioner failed to pay the balances due ie the liabilities less the withholdings shown in table sec_1 and for the years in issue the balances due on the tax returns aggregate about two-thirds of the liabilities reported on the tax returns bankruptcy court granted petitioner’s motion on date in order for debtor to file an offer_in_compromise with the internal_revenue_service later proceedings on date petitioner submitted to the irs an offer- in-compromise for the years in issue the irs rejected it on date on date petitioner entered into an installment_agreement with the irs for the years in issue the record in the instant case does not include a copy of the agreement on or about date respondent notified petitioner as follows as to hi sec_2002 income_tax account we applied your payment to your account thank you for your inquiry we located and applied your payment s totaling dollar_figure to the account shown above the payment s we applied are shown at the end of this notice we made a change to your account that resulted in a very small balance due we want you to know about the change but no payment is due our policy is to keep you informed but we don’t want to burden you by asking you to pay this amount again please don’t send a payment your account now amount you previously owed dollar_figure less your payment s dollar_figure remaining balance owed dollar_figure failure to pay penalty dollar_figure interest figured to sep dollar_figure underpayment credit dollar_figure- 5the parties stipulated that the irs received petitioner’s offer_in_compromise for the years in issue on date the stipulated form_4340 certificate of assessments payments and other specified matters for each of the years in issue shows date as offer_in_compromise pending and does not show any entry for date we have not found anything in the record explaining the significance of the date date on each form_4340 where the forms are not contradicted by the parties’ stipulations or other evidence in the record we have accepted the statements on the forms as being accurate amount you now owe none the small balance that you owed has been credited to your account your account balance is now zero on date respondent sent to petitioner a notice_of_intent_to_levy with the caption you defaulted on your installment_agreement that notice_of_intent_to_levy explained that petitioner defaulted because he failed to make his payments as agreed collection proceedings on date respondent sent to petitioner a final notice--notice of intent to levy and notice of your right to a hearing in response on date petitioner submitted a form request for a collection_due_process_hearing hereinafter sometimes referred to as the hearing request in the hearing request petitioner stated i was under the protection of the bankruptcy court until bill was paid petitioner believed that his payments under the plan in his first bankruptcy case satisfied his tax_liabilities for the years in issue 6respondent’s proposed finding of fact to which petitioner does not object refers to payments distributed to respondent during the period from to the relevant exhibit shows that payments under the plan in petitioner’s first bankruptcy case were made as late as date and that on date the bankruptcy court discharged petitioner from all debts under the plan in petitioner’s first bankruptcy case we do not understand what were the payments received after the discharge from petitioner’s first bankruptcy case to petitioner and respondent’s settlement officer ronald kroll hereinafter sometimes referred to as kroll met for a face-to- face administrative collection hearing on date at the administrative collection hearing petitioner argued that his tax_liabilities for the years in issue were satisfied by his payments under his chapter plan in his first bankruptcy case stated that his employer did not withhold sufficient amounts to pay his taxes for the years in issue and declined to complete a form 433-a collection information statement for wage earners and self-employed individuals relevant to a collection alternative petitioner contends that he offered a collection alternative-- that respondent discontinue collection action consistent with its prior statement that no tax was due on his account respondent’s evaluation is that petitioner declined to provide a collection alternative on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or which determined that the periods covered by this hearing the administrative collection hearing represent post-petition tax years and were not included in your bankruptcy action determined that the issuance of the notice_of_intent_to_levy is appropriate and informed petitioner of his right to petition the tax_court within days petitioner timely petitioned this court contending that during the years in issue his finances were under the supervision of the bankruptcy court in the eastern district of pennsylvania the bankruptcy was discharged effective at that time all outstanding debts were satisfied after completion of the repayment plan including the tax_liabilities for the years in issue in general--the collection framework discussion in general sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for tax when a demand for the payment of the person’s tax has been made and the person fails to pay the tax such a lien arises when an assessment is made sec_6322 sec_6320 relating to liens and relating to levies generally provide protections for taxpayers in tax collection matters in general sec_6320 and sec_6330 provide for notice and the right to an administrative collection hearing and judicial review when the commissioner files a federal_tax_lien or proposes to collect unpaid taxes by levy 126_tc_183 sec_6320 affords taxpayers the right to a hearing before an impartial officer_or_employee of the appeals_office pursuant to sec_6320 a taxpayer is entitled to only one hearing regarding the tax period relating to the amount of unpaid tax sec_6320 provides that the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d other than paragraph b thereof e and g sec_6330 requires the appeals officer to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 provides that a determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action not be any more intrusive than necessary sec_6330 provides in general that a taxpayer may dispute the underlying tax_liability at the administrative collection hearing if both of two requirements have been satisfied the taxpayer did not receive a notice_of_deficiency for that tax_liability and the taxpayer did not otherwise have an opportunity to dispute that tax_liability see 131_tc_197 if either one of these requirements is not satisfied ie if the taxpayer received a notice_of_deficiency or the taxpayer had another opportunity to dispute the tax_liability then sec_6330 does not provide authority for the taxpayer to dispute that tax_liability at the administrative collection hearing see kuykendall v commissioner 129_tc_77 as to notice_of_deficiency 128_tc_48 as to other opportunity to dispute however the taxpayer may dispute certain matters under sec_6330 including as here relevant whether a liability was discharged in bankruptcy without regard to the restrictions described in sec_6330 see 121_tc_111 when the appeals_office issues a notice_of_determination to a taxpayer following an administrative collection hearing regarding a lien or levy action sec_6320 by way of cross-reference and d provide that the taxpayer will have days following the issuance of a notice_of_determination to seek judicial review if the underlying tax_liability is properly in issue then the court will review the determination by the appeals_office de novo 114_tc_604 if instead the underlying tax_liability is not in issue then the court will review the determination of the appeals_office for abuse_of_discretion id we proceed to consider the contentions presented in the instant case discharge in first bankruptcy case in his petition petitioner contends as follows during the time period in question ie the years in issue my finances were under the supervision of the bankruptcy court in the eastern district of pennsylvania the bankruptcy was discharged effective at that time all outstanding debts were satisfied after completion of the repayment plan including the tax_liabilities for the above periods we have jurisdiction to review respondent’s determination that petitioner’s tax_liabilities for the years in issue were not discharged in the first bankruptcy case petitioner’s contention that they were so discharged amounts to a challenge of the appropriateness of the collection action under sec_6330 see 130_tc_222 we consider such a contention without the restrictions of the challenges to the underlying tax_liability rules of sec_6330 see swanson v commissioner t c pincite debtors filing for chapter bankruptcy are required to submit a plan for repayment of creditors u s c sec_1321 and generally debts provided for by the plan in a chapter bankruptcy are discharged upon completion of that plan u s c sec 91_f3d_491 3d cir but debts incurred after commencement of the bankruptcy case and not provided for by the plan generally are not discharged collier on bankruptcy par l pincite 16th ed post-bankruptcy-petition tax_liabilities generally are included among those debts that are not discharged see in re woods bankr bankr n d ill petitioner’s plan in his first bankruptcy case included tax_liabilities for and and the irs filed proofs of claim for those years but petitioner’s tax_liability for the earliest of the years in issue did not become payable until after he filed his bankruptcy petition in his first bankruptcy case moreover the irs did not file a proof_of_claim for petitioner’s tax_liabilities for the years in issue in petitioner’s first bankruptcy case although the plan in petitioner’s first bankruptcy case was carried out during the years in issue none of the tax_liabilities for the years in issue were included in that plan thus because all of his tax_liabilities for the years in issue became payable after the first bankruptcy petition was filed and because the irs did not file a proof_of_claim with respect to those liabilities petitioner’s tax_liabilities for the years in issue were not discharged in his first bankruptcy case we hold for respondent that none of petitioner’s tax_liabilities for the years in issue were discharged in the first bankruptcy case petitioner’s prior opportunity to dispute his underlying tax_liabilities for the years in issue petitioner maintains that he has not had a prior opportunity to dispute his underlying liabilities for the years in issue he also maintains that his attorney prevented him from attending the hearing in his second bankruptcy case so he asked her to withdraw from that bankruptcy case and to move to dismiss his bankruptcy petition respondent maintains that petitioner had an opportunity to dispute his underlying tax_liabilities for the years in issue during his second bankruptcy case as we explained in 124_tc_69 if the irs submits a proof_of_claim for unpaid federal tax_liabilities for the years in issue in a taxpayer’s bankruptcy action then for purposes of sec_6330 the taxpayer has had the opportunity to dispute the underlying 7respondent does not contend that petitioner received a notice_of_deficiency for any of the years in issue petitioner does not contend that a notice_of_deficiency should have been issued see sec_6201 the record before us does not clearly fill in the gaps in the story we leave the parties where we find them as to the notice_of_deficiency implications and we focus on the other opportunity-to-dispute prong of sec_6330 tax_liabilities this is so even where the taxpayer voluntarily moves to dismiss his bankruptcy case before a hearing on the underlying liabilities id petitioner filed his second bankruptcy case on date and the irs filed a proof_of_claim for the years in issue in petitioner’s second bankruptcy case on date thus petitioner could have contested his underlying tax_liabilities during his second bankruptcy case see kendricks v commissioner t c pincite the parties have stipulated and we have found that on date petitioner moved to voluntarily dismiss his second bankruptcy case stating that he was in the process of filing an offer-in-compromise with the irs on date the bankruptcy court granted this motion in order for debtor petitioner to file an offer_in_compromise with the internal_revenue_service two months later petitioner submitted an offer-in-compromise as we held in kendricks this voluntary dismissal does not change the conclusion that petitioner had an opportunity to dispute his underlying tax_liabilities petitioner contends as follows petitioner had filed the chapter bankruptcy action on the advice of the attorney stephanie rosof appointed to him by his employee union however on the date of his bankruptcy hearing ms rosof prevented him from attending the bankruptcy proceeding petitioner did not believe ms rosof was effectively representing his interests so asked her to withdraw her representation and directed her to dismiss his bankruptcy petition therefore petitioner did not have a meaningful opportunity to dispute the tax_liabilities for through in the bankruptcy action he filed on date the parties filed stipulations and petitioner testified at the evidentiary hearing on the basis of that evidence we have found that petitioner filed his second bankruptcy case almost months later the irs filed a proof_of_claim for petitioner’s taxes for the years in issue almost months after that petitioner moved to dismiss his second bankruptcy case stating that he was in the process of filing an offer-in- compromise a few days later the bankruptcy court granted the dismissal motion in order for petitioner to file an offer-in- compromise and about months after that petitioner submitted an offer-in-compromise it is evident that he took the actions even though he now tells us he fired his bankruptcy counsel because he did not believe ms rosof was effectively representing his interests this concern was not mentioned in petitioner’s testimony also absent from petitioner’s testimony is any indication that in any way ms rosof prevented him from attending the bankruptcy proceeding petitioner may now regret having followed ms rosof’s advice but the evidence of record testimony stipulations makes it clear that the actions petitioner took brought him into the ambit of having had another opportunity to dispute his tax_liabilities we hold for respondent that petitioner had an opportunity to dispute his underlying liability for each of the years in issue within the meaning of sec_6330 thus petitioner is not permitted to dispute his underlying tax_liability for any of the years in issue in this collection proceeding the stop sending payments letter petitioner contends that respondent’s settlement officer abused his discretion because respondent had previously accepted an installment_agreement covering the years in issue and also and in connection with that installment_agreement respondent told petitioner to stop sending payments because no further payments were due respondent maintains that petitioner was mistaken because the evidence petitioner relied on applied only to and not to any of the years in issue petitioner has the burden_of_proof in the instant case see rule a the letter that petitioner produced telling him to stop making payments and that his account balance is now zero clearly refers only to as respondent notes the 8although he did not have to kroll apparently considered petitioner’s underlying tax_liabilities at the collection hearing but that did not waive the restrictions of sec_6330 see 118_tc_572 9unless indicated otherwise all rule references are to the tax_court rule_of practice and procedure account transcripts for the years in issue include references to installment_agreement but the account transcript for does not refer to any installment_agreement the parties have not furnished us with a copy of the installment_agreement or a relevant summary that would show that the installment_agreement covered the years in issue and also on brief petitioner states that he wrote on the checks that he sent to apply the installment payments to tax_year petitioner may have become confused however we are satisfied that there is no evidence in the record that respondent told petitioner to stop making payments with respect to the years in issue we hold for respondent that the stop payment letter does not show that respondent’s settlement officer abused his discretion income_tax_withholding petitioner also contends that his employer failed to properly withhold amounts sufficient to satisfy his income_tax liabilities for the years in issue on brief he argued as follows petitioner reasonably believed pursuant to the date order of the united_states bankruptcy judge diane sigmund that his employer was making the proper withholdings from his wages for the remittances to his sole creditor the internal_revenue_service exhibit 17-j as his wages were under the supervision and control of the court petitioner reasonably expected his employer to report accurate wages and proper federal tax withholdings from his earnings during the years through petitioner’s bankruptcy attorney david offen never advised that the payments would not cover any new tax_liabilities that might be incurred during those years for each tax_year at issue petitioner filed for an extension for filing as he believed was required of him in date after his returns for tax years and were prepared by one representative of respondent at its 7th and arch street office in philadelphia petitioner was sent to speak with william johnson another representative of respondent at that office johnson advised petitioner that petitioner did not have to pay any taxes because he was under legalities petitioner again references the letter discussed supra the stop sending payments letter states that he had believed that respondent had come around to agree with petitioner’s position that no taxes were owed for the years in dispute and concludes that respondent abused respondent’s discretion by determining to proceed in the instant collection dispute as here relevant sec_31 provides to petitioner a credit for the amounts of income taxes his employer withheld from his wages amounts so withheld are credited even if the employer failed to pay them over to the irs amounts not so withheld are not credited even if they should have been withheld 39_tc_78 affd on this issue 323_f2d_751 9th cir sec_1_31-1 income_tax regs there is no contention that petitioner’s sec_31 credit for each of the years in issue was different from what his employer actually withheld we do not have information that would enable us to decide whether as petitioner contends his employer should have withheld more but that would not affect petitioner’s sec_31 credit even if petitioner were correct we do note that if petitioner was correct and if his employer had withheld a greater amount then petitioner would have received less take-home pay as to the effect of the stop-sending-payments letter we reaffirm our conclusion that this letter does not persuade us that respondent has abused respondent’s discretion neither side has raised the question of whether a challenge to the amount of a sec_31 credit is a challenge as to the underlying tax_liability sec_6330 or a challenge to the appropriateness of the collection action sec_6330 petitioner loses on this issue in any event we hold for respondent that petitioner is not entitled to any sec_31 credit in excess of what has been allowed collection alternative petitioner states that at the administration hearing he offered a proposed collection alternative-- respondent told him he does not owe and it should not recant that statement we hold that respondent did not abuse respondent’s discretion by rejecting that collection alternative conclusion at the hearing respondent’s counsel indicated on the record that respondent may be willing to reduce some items that have been assessed accordingly even though we have ruled for respondent on every disputed matter we will provide a short_period of time for exploration of modifications in the interest of justice an appropriate order will be issued
